 



Exhibit 10.1
Larry A. Frakes
President and Chief Executive Officer
United America Indemnity, Ltd.
Amended and Restated Employment Agreement
RECITALS
On May 10, 2007 (the “Effective Date”), Larry A. Frakes (“Executive”) and United
America Indemnity, Ltd. (the “Company”) entered into an agreement regarding
Executive’s employment by the Company in the capacity of President and Chief
Operating Officer (the “Prior Agreement”).
On June 28, 2007, Executive was promoted to President and Chief Executive
Officer of the Company.
The Company and Executive wish to amend the Prior Agreement in order to, among
other things, provide for the cancellation and regrant of certain stock options
previously granted to Executive, and therefore, Executive and the Company intend
that the Prior Agreement be amended and restated in its entirety and superseded
in all respects by this Amended and Restated Employment Agreement dated as of
February 5, 2008 (the “Agreement”), provided that the Agreement is (i) manually
executed by Executive and Saul Fox, in his capacity as chairman of the Board of
Directors (the “Board”) of the Company (the “Chairman”), and (ii) confirmed by
the affirmative vote of a majority of the Board or a Committee acting on behalf
of the Board.
AGREEMENT

     
Positions & Titles:
  Executive shall serve as President and Chief Executive Officer of the Company
as well as chief executive officer of any Company Affiliates (as defined below)
as may be determined and specified by the Chairman in writing from time to time.
Executive shall also serve on the Board as a director of the Company (a
“Director”). As of the Effective Date, Executive resigned from his positions on
the 162(m) Committee and Audit Committee of the Board.
 
   
Responsibilities:
  Executive shall have such responsibilities and duties as are customary for a
President and Chief Executive Officer of a company conducting business
comparable to the Company (except as may be otherwise provided by the Board or
Chairman from time to time). Executive shall devote his full business time and
efforts to his service as President and Chief Executive Officer and as a
Director and shall not engage in any other non-Company or non-Company

 



--------------------------------------------------------------------------------



 



     
 
  Affiliate business activities without the written approval of the Board.
Notwithstanding the foregoing, Executive shall be permitted to manage his and
his family’s personal investments and affairs, engage in charitable activities
and community affairs, and act as a member, director, or officer of industry
trade associations or groups, provided that such activities do not interfere
with his duties hereunder.
 
   
Reporting:
  During the Term (as defined below), Executive shall report to the Chairman
regarding the affairs of the Company and Company Affiliates and as requested
report to the Board from time to time about the affairs of the Company. All
other executives and other employees of the Company (other than employees
designated by the Chairman) shall report to Executive (or his designees as
approved by the Board); provided that the Chairman or the Executive may
establish dotted line or dual reporting responsibilities as he deems necessary
for the conduct of the business of the Company and/or any Company Affiliate.
 
   
Location:
  Executive shall be provided by the Company with an office at the headquarters
of the Company’s Affiliate in Bala Cynwyd, Pennsylvania.
 
   
Term:
  The initial term of Executive’s employment under this Agreement shall be from
the Effective Date through December 31, 2011. Such term will automatically be
extended for additional one-year periods on a year-to-year basis unless
Executive or the Company notifies in writing the other to the contrary not less
than three months and not more than five months prior to the expiration of the
initial term of this Agreement and of any renewal term (the initial term and any
renewal term, collectively, the “Term”).
 
   
Annual Compensation:
  $2,100,000+. Commencing on the Effective Date, Executive will accrue base
salary and be eligible for an annual bonus as provided below in consideration of
his services to the Company and its Affiliates.
 
   
Base Salary:
  The Company agrees to pay Executive an annual base salary of $600,000 (“Base
Salary” or $50,000 per month (“Monthly Base Salary”)), commencing as of the
Effective Date, in accordance with the Company’s normal payroll practices for
executives. Following a termination by the Company of Executive’s without Cause
(as defined below) or a resignation by Executive’s employment with the Company
for Good Reason (as defined below), Executive

-2-



--------------------------------------------------------------------------------



 



     
 
  will receive severance payments equal to the Monthly Base Salary Multiplied by
Months Served (as hereafter defined), less any amounts paid during the relevant
notice period and any taxes and withholdings, subject to the conditions
described in the “Termination” Section below. For purposes of the foregoing
sentence, “Months Served” shall equal the sum of the full calendar months
(capped at 18) of the Term that elapsed prior to a notice of termination without
Cause or the event giving rise to the resignation with Good Reason, as the case
may be.
 
   
Annual Bonus:
  In respect of the remainder of 2007, Executive shall be eligible to receive a
pro rata bonus based on his achievement of milestones for 2007 that have been
agreed to between the Executive and the Chairman and approved by the Board. The
pro-ration shall be based on an annual bonus opportunity for 2007 of $1,500,000,
pro rated based on time served in 2007, with the first 1/3 of any earned and
declared pro rata bonus to be satisfied through the issuance of restricted
shares of the Company’s Class A common stock subject to the conditions of
“Annual Bonus-Section C” below (but without applying any additional “Operational
Goals & Milestones”) (the “2007 Restricted Shares”), and the remaining portion
(2/3) of any earned and declared pro rata bonus shall be paid in cash on or
before March 15, 2008 if Executive is employed in good standing as of such date.
 
   
 
  In respect of each full calendar year (commencing in respect of 2008) during
the Term (a “Bonus Year”), the Company shall provide Executive with a bonus
opportunity of $1,500,000+ (“Annual Bonus”), subject to the following and
determined, awarded and paid as follows:
 
   
 
 
A. Plan & Performance Score:
 
   
 
 
a.  Plan: Prior to the commencement of each Bonus Year, Executive shall prepare
and submit to the Board for its approval a comprehensive business plan for the
Company and its Affiliates projecting the business performance (including among
other matters, consolidated net income per share) of the Company and its
Affiliates in respect of the forthcoming Bonus Year (including any changes made
in the good faith judgment of the Board at the time of its

-3-



--------------------------------------------------------------------------------



 



     
 
 
approval, the “Plan”). The Plan shall be prepared and presented both (1) in
accordance with Generally Accepted Accounting Principles (“GAAP”) and (2) on an
accident year basis.
 
   
 
 
b.  Performance Score: Within 75 days after completion of each Bonus Year, a
performance score (“Performance Score”) for such Bonus Year shall be determined
by the Board in accordance with the following steps: (1) dividing (i) the actual
consolidated net income per share of the Company (adjusted to account for all
items of gain, loss or expenses determined by the Board in its sole discretion
to be unanticipated and/or extraordinary), determined on an Accident Year Basis
and as verified by the Company’s independent auditors for such Bonus Year by
(ii) the projected consolidated net income per share of the Company (determined
on an Accident Year Basis) as set forth in the Plan for such Bonus Year (and as
approved by the Board prior to the commencement of such Bonus Year in accordance
with paragraph a. (immediately preceding)), (2) multiplying the quotient
determined in accordance with Step (1) (immediately preceding) by 100, and
(3) rounding the result obtained in Step (2) (immediately preceding) to the
nearest tenth.
 
   
 
 
B. Bonus Computation: The Annual Bonus shall equal:
 
   
 
 
a.  $50,000 multiplied by the excess of the Performance Score over 90, plus
 
   
 
 
b.  $200,000 multiplied by the excess of the Performance Score (capped at 100
for this purpose) over 95, plus
 
   
 
 
c.  A cash payment equal to Executive’s net federal and state tax liability
directly resulting from the vesting of the 2007 Restricted Shares or the
restricted shares comprising the restricted shares portion of the Annual Bonus
(to the extent provided for in Section C below), if Executive is employed by the
Company and in good standing

-4-



--------------------------------------------------------------------------------



 



     
 
 
at the time of such vesting, with such payment to be made on or within 90 days
after the applicable vesting date (even if such date is prior to Executive’s
actual payment of such tax liability).
 
   
 
 
Example: If the Performance Score in respect of the 2008 Original Bonus Year
equaled 100, the Annual Bonus in respect of 2008 would be equal to $1,500,000
[($50,000 x (100-90)) + ($200,000 x (100-95))= $1,500,000].
 
   
 
 
Example: If the Performance Score in respect of the 2008 Original Bonus Year
equaled 110, the Annual Bonus in respect of 2008 would be equal to $2,000,000
[($50,000 x (110-90)) + ($200,000 x (100-95))=$2,000,000].
 
   
 
 
C. First $500,000 of each Annual Bonus:
 
   
 
 
a.   Restricted Shares. Subject to the immediately succeeding paragraph b., the
first $500,000 of each Annual Bonus (determined in accordance with the
immediately preceding Section B but not including the tax liability payments
made pursuant to paragraph c. of such Section) shall be satisfied by the
issuance to Executive of restricted Class A common shares of the Company as of
March 15 of the year following the Bonus Year, subject to Executive being
employed by the Company in good standing as of such date (or if such date is not
a business day, the immediately preceding business day) (valued for this purpose
at the closing price of the Company’s Class A common shares on the last trading
day of the relevant Bonus Year as reported in the Wall Street Journal).
Twenty-five percent (25%) of the Company shares that may be issued to Executive
pursuant to this paragraph with respect to the 2008 Bonus Year, 2009 Bonus Year
and the 2010 Bonus Year during the Term shall vest and become transferable on
each of the first four anniversaries of the issuance thereof. One-third of the
Company shares that may be issued to Executive pursuant to this paragraph with
respect to the 2011 Bonus Year and subsequent Bonus Years during the Term shall
vest and

-5-



--------------------------------------------------------------------------------



 



     
 
 
become transferable on each of the first three anniversaries of the issuance
thereof. Notwithstanding the foregoing sentence, vesting of any such restricted
shares issued to Executive pursuant to this Section C shall cease in the event
and at such time as (1) Executive resigns from the Company without Good Reason,
(2) Executive is terminated by the Company for Cause, (3) the Term expires, if
at the time of such expiration (x) Executive declined the Company’s proposal to
extend the duration of this Agreement on terms at least substantially equivalent
to the terms hereof, or (y) the Company had Cause (as defined below) to
terminate Executive, or (4) Executive does not comply with the Non-Competition,
Non-Solicitation, Confidential Information and Cooperation “Covenants” set forth
in Schedule I hereto along with his obligations, if applicable, under any
release which he is required to provide in favor of the Company and those under
any separation agreement to which he is party with the Company and/or its
Affiliates (collectively, the “Post-Termination Obligations”). (The terms of the
Restricted Shares shall be otherwise subject to the Company’s form of
“Restricted Share Agreement” attached as Exhibit C hereto)
 
   
 
 
b.  Operational Goals & Milestones. Prior to the commencement of the 2008 Bonus
Year and each Bonus Year thereafter, it shall be Executive’s responsibility to
propose in writing, based upon Executive’s discussions with the Chairman,
Company milestones and operational goals for the forthcoming Bonus Year that
must be achieved for Executive to become entitled to the restricted shares award
provided in this Section C. The absence of such a proposal as of the
commencement of a Bonus Year will result in no achievement of such milestones
and goals. The Chairman shall review and revise such milestones and goals in his
discretion and refer them to the Board in writing for its approval, in its
discretion. In addition to the other requirements of paragraphs a., b., and c.
of this

-6-



--------------------------------------------------------------------------------



 



     
 
 
Section C, the Board shall make a good faith determination, which shall be
conclusive, as to whether the milestones and operational goals as earlier
approved by the Board have been satisfied thereby entitling Executive to the
amount of restricted shares determined in accordance with paragraphs a. and b.
of this Section C.
 
   
 
 
D.  Annual Bonus Cash Portion: To the extent an Annual Bonus amount exceeds
$500,000 (but not including the tax liability payments made pursuant to
paragraph c. of Section B above):
 
   
 
 
a.  Fifty percent (50%) of such excess shall be paid in cash to Executive (the
“Paid Cash Bonus”) within thirty days of the Board’s determination with respect
to such bonus as provided for in Sections A and B above; and
 
   
 
 
b.  Fifty percent (50%) of such excess shall be retained by the Company (the
“Retained Cash Bonus”) to satisfy the true-up adjustments provided in Section E
(immediately succeeding).
 
   
 
 
E.  Accident Year True-Up Provisions:
 
   
 
 
a.  The Performance Score and the amount of the Annual Bonus Cash Portion in
respect to a Bonus Year (for purposes of this Section “Annual Bonus” and the
Section “Additional Equity Participation” below, “Target Year”) shall be
redetermined or trued-up on an Accident Year Basis within 15 days following the
completion of the Company’s audited financial statements in respect of the third
full calendar year succeeding such Target Year, with such redetermination or
true-up assuming the capital structure of the Company as of the last day of the
applicable Target Year (for purposes of computing consolidated net income,
consolidated net income per share, and other capital structure dependent items
that would affect computation of the true-up contemplated by this Section E).
(The Performance Score and

-7-



--------------------------------------------------------------------------------



 



     
 
 
Annual Bonus Cash Portion as so redetermined are referred to below as the
“Trued-Up Performance Score” and the “Trued-Up Annual Bonus Cash Portion,”
respectively.) Computation of the Trued-Up Performance Score and the Trued-Up
Annual Bonus Cash Portion shall be verified by Company’s independent auditors
and confirmed by the Board. All redeterminations hereunder shall (i) be made
without regard to the tax liability payments made pursuant to paragraph c. of
Section B above and (ii) not increase or reduce the number of restricted shares
previously awarded to Executive pursuant to Section C of this “Annual Bonus”
Section.
 
   
 
 
b.  Subject to paragraph c. (immediately succeeding), if the Trued-Up Annual
Bonus Cash Portion in respect to a Target Year equals or exceeds the amount of
the Annual Bonus Cash Portion originally determined in respect of such Target
Year, then the following amounts shall be paid to Executive (whether or not
Executive is then employed by the Company, unless pursuant to paragraph c.
(immediately succeeding) Executive is no longer then entitled to payments under
this paragraph b.) within thirty days of the redetermination:
 
   
 
 
1.  The excess of the Trued-Up Annual Bonus Cash Portion in respect of the
Target Year over the Annual Bonus Cash Portion originally determined in respect
of the Target Year; plus
 
   
 
 
2.  The Retained Cash Bonus in respect to the Target Year; plus
 
   
 
 
3.  A deemed investment return on the amounts to be paid to Executive pursuant
to paragraphs 1 & 2 (immediately preceding), which shall be calculated by
utilizing the investment return realized by the Company and the Company
Affiliates on their investable assets (including cash) over the period

-8-



--------------------------------------------------------------------------------



 



     
 
 
said amounts to be paid to Executive had been retained by the Company.
 
   
 
 
c.  Executive shall not be entitled to receive any payments pursuant to
paragraph b. (immediately preceding) from and after the first to occur of the
following: (1) Executive resigns from the Company without Good Reason;
(2) Executive is terminated by the Company for Cause; (3) the expiration of the
Term, if at the time of such expiration (x) Executive declined the Company’s
proposal to extend the duration of this Agreement on terms at least
substantially equivalent to the terms hereof, or (y) the Company had Cause to
terminate Executive; or (4) Executive does not comply with the Post-Termination
Obligations.
 
   
 
 
d.  If the amount of the Annual Bonus Cash Portion originally determined in
respect of a Target Year exceeds the amount of the Trued-Up Annual Bonus Cash
Portion in respect of such Target Year, then the amount of such excess shall be
offset against and reduce dollar-for-dollar (whether or not Executive is then
employed by the Company) the aggregate amount of Retained Cash Bonuses then or
thereafter held by the Company. The remaining Retained Cash Bonus with respect
to the Target Year, if any, shall then be paid to Executive within thirty days
of the foregoing redetermination, along with a deemed investment return thereon,
which shall be calculated by utilizing the investment return realized by the
Company and the Company Affiliates on their investable assets (including cash)
over the period such remaining Retained Cash Bonus had been retained by the
Company.
 
   
 
 
Attached as Schedule II is an example of application of the Bonus provisions of
this Agreement.
 
   
 
 
F.  Additional Matters: All bonus payments hereunder are intended to comply with
Sections 162(m) and 409A of the Internal Revenue Code of 1986, as amended (the

-9-



--------------------------------------------------------------------------------



 



     
 
 
“Code”), and to the extent applicable shall be governed by the terms of the
Company’s incentive award plans and paid in a manner and at such time so as to
result in tax deductibility to the Company.
 
   
Employee Benefits/Expenses:
  During the Term:
 
   
 
 
A.  Executive shall be entitled to participate in or receive benefits under all
employee benefit plans, including, but not limited to, any pension or retirement
plan, savings plan, medical or health-and-accident plan, life, disability, and
other insurance plans or arrangements generally made available by the Company to
its executives and key management employees, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements and of this Agreement. Following a termination by the Company
of Executive’s employment with the Company without Cause or a resignation by
Executive for Good Reason, Executive will be entitled to be reimbursed for the
cost of COBRA continuation coverage under the Company’s group health plans for
up to eighteen months following his termination date, subject to Executive’s
continued eligibility for such coverage under COBRA and to the conditions
described in the “Termination” Section below; any such reimbursement payments
payable to Executive shall be paid to Executive as soon as practicable after the
cost is incurred and the request for reimbursement is made, but in no event
later than December 31 of the year following the year in which the cost was
incurred.
 
   
 
 
B.  Executive shall be entitled to four weeks paid vacation per full year in
accordance with the policies periodically established by the Board for other
senior executives of the Company; and
 
   
 
 
C.  The Company shall pay or reimburse Executive for all reasonable expenses
incurred or paid by Executive in the performance of Executive’s duties hereunder
in accordance with the generally applicable policies and procedures of the
Company.
 
   
Additional Equity Participation:
 
A. Share Purchase & Option Grant: The Prior Agreement indicated that it was the
Company’s goal for

-10-



--------------------------------------------------------------------------------



 



     
 
 
the Executive to acquire from the Company $1,000,000 of the Company’s Class A
common shares (“Shares”). As of the date of this Agreement, Executive has
purchased the Shares and the details regarding the purchase dates and the prices
at which Executive acquired the Shares are set forth on Schedule III. Executive
agrees that the Shares shall not be transferable (other than for estate planning
purposes where the ultimate beneficiary of the transfer is a member of
Executive’s immediate family) earlier than (i) the end of the Term, (ii) the
occurrence of a “Change of Control” (as defined below), or (iii) the date on
which Executive’s employment is terminated. The Prior Agreement contemplated
that the Company would also grant Executive stock options with an aggregate
exercise price of $10,000,000, and on May 17, 2007, the Company granted
Executive nonqualified options to purchase an aggregate of 394,946 Class A
common shares of the Company at an exercise price of $25.32 per share (the
“Prior Options”). The Company and Executive agree to provide for the
cancellation of the Prior Options in order for the Company to be able to regrant
the nonqualified stock options with an exercise price which approximates, to the
extent permissible under the Company’s Share Incentive Plan, the average price
at which Executive acquired the Shares (the “Stock Options”), as set forth
below:
 
   
 
 
a.  The Company and Executive agree that the Prior Options shall be cancelled
effective as of the first meeting of the Compensation Committee of the Board
which occurs after the date of this Agreement (the date of such Compensation
Committee meeting shall be the “Grant Date”), and Executive shall thereafter
have no further rights with respect to the Prior Options or the agreements
evidencing such options.
 
   
 
 
b.  Effective as of the Grant Date, the Company shall grant Stock Options to
Executive as described below.
 
   
 
 
     1.Number of Shares. Executive shall be granted Stock Options for a number
of the Company’s Class A common shares equal to the quotient of (i) $10,000,000,
divided by (ii) the

-11-



--------------------------------------------------------------------------------



 



     
 
 
“Average Share Price” (which is the aggregate price that Executive paid to
acquire the Shares, divided by the number of Shares acquired), with such result
rounded down to the nearest whole share.
 
   
 
 
     2. Exercise Price. The exercise price per share of the Stock Options shall
be equal to the higher of (i) the closing price of the Company’s Class A common
shares on the Grant Date, as reported in the Wall Street Journal (the “Grant
Date Closing Price”), or (ii) the Average Share Price.
 
   
 
 
B. Time Vesting Options: 12.5% of the Stock Options shall vest on each of
December 31, 2008, December 31, 2009, December 31, 2010, and December 31, 2011
(aggregating 50% of the Stock Options) if Executive is employed by the Company
and in good standing as of such respective dates.
 
   
 
 
C. Performance Vesting Options:
 
   
 
 
a.  An additional 12.5% of the Stock Options shall provisionally vest on each of
December 31, 2008, December 31, 2009, December 31, 2010 and December 31, 2011
(aggregating the remaining 50% of the Stock Options (the “Performance Stock
Options”)) if, in addition to the criteria described below, on such dates
Executive is employed by the Company and in good standing. The number of
provisionally vested Performance Stock Options in respect to a calendar year
that shall vest conclusively shall be determined by multiplying the number of
such provisionally vested Performance Stock Options by a fraction, the numerator
of which fraction shall equal the excess over 90 of the Trued-Up Performance
Score for the Target Year inclusive of the date on which such Performance Stock
Options provisionally vested (capped at ten for this purpose) and the
denominator of which fraction shall equal ten.
 
   
 
 
b.  Provisionally vested Performance Stock Options shall become exercisable only
in the event such options become conclusively vested as verified

-12-



--------------------------------------------------------------------------------



 



     
 
 
by the Company’s independent auditors and confirmed by the Board.
 
   
 
 
D. Special Vesting of Options, Restricted Shares and Retained Cash Bonus:
 
   
 
 
a.  Notwithstanding paragraph a. of Section C (immediately preceding), all
provisionally vested Performance Stock Options shall vest conclusively (and
thereafter be exercisable) as of the 120th day following a two-year consecutive
period of either calendar years (i) 2010 and 2011 or (ii) calendar years 2011
and 2012 if:
 
   
 
 
1.  the Company’s return on equity (determined in accordance with GAAP) and the
Company’s percentage increase in gross written premiums (over the relevant
preceding year) exceeded the return on equity (determined in accordance with
GAAP) and the percentage increase in gross written premiums (over the relevant
preceding year), of more than 50% of the Peer Group (as hereafter defined), as
determined by the Board in its discretion within 120 days after the close of the
relevant two-year period. The Board, in its sole discretion, may make such
adjustments to the determination required by this paragraph as it deems
appropriate to account for unanticipated and/or extraordinary matters affecting
the Company’s or Peer Group members’ results; and
 
   
 
 
2.  Executive was employed by the Company and in good standing on
(i) December 31 of each year in which the Company’s performance satisfied the
conditions of paragraph 1 (immediately preceding) and (ii) the date on which the
relevant Board determination was made.
 
   
 
 
Example: If the Company’s return on equity for 2010 of 15% exceeded the median
return on equity for the Peer Group of 12%, the Company’s return on equity for
2011 of 18% exceeded the median return on equity for the

-13-



--------------------------------------------------------------------------------



 



     
 
 
Peer Group of 15%, the Company’s increase in gross written premiums for 2010 of
5% exceeded the median increase for the Peer Group of 3%, and the Company’s
increase in gross written premiums for 2011 of 8% exceeded the median increase
for the Peer Group of 7%, then all necessary targets will have been achieved and
all provisionally vested Performance Options may be conclusively vested, subject
to Executive being employed in good standing on the required dates.
 
   
 
 
3.  For purposes of paragraph 1 of this Section D, the “Peer Group” shall
consist of W.R. Berkley Corporation (BER), RLI Corporation (RLI), James River
Group, Inc. (JRVR), Navigators Insurance Group (NAVG), Philadelphia Consolidated
Group (PHLY), Markel Corporation (MKL), HCC Insurance Holdings, Inc. (HCC),
Argonaut Group (AGII) and NYMAGIC, Inc. (NYM). The companies constituting the
Peer Group may be modified by the Board from time to time in its discretion so
as to take into account new competitive entrants to the Company’s market niche,
the departure of companies from the Company’s market niche, as well as mergers,
acquisitions and other changes affecting companies included in the Peer Group.
 
   
 
 
b.  Notwithstanding any other provision of this Agreement, upon the consummation
of a Change of Control (as defined below), if Executive is then employed by the
Company in good standing and has not given notice of resignation, all unvested
and provisionally vested Stock Options and all unvested Restricted Shares shall
vest conclusively (and thereafter become exercisable) and Executive shall be
paid any then outstanding Paid Cash Bonus and Retained Cash Bonus (without being
subject to any true-up adjustments provided for herein if the Company’s publicly
traded shares appreciated in value by a 15% or greater annual compounded rate
(over the period from August 15, 2007 through the date of the Change of
Control), as measured by the comparison of the

-14-



--------------------------------------------------------------------------------



 



     
 
 
Average Share Price to the closing price on the date of the consummation of the
Change of Control (as reported in the Wall Street Journal). In determining such
compounded rate of the Company’s publicly traded shares for purposes of this
paragraph, the Board shall give appropriate credit to dividends and other
distributions made in respect to the Company’s shares to all shareholders as
well as other relevant items (such as stock splits).
 
   
 
 
c.  For purposes of this Section D:
 
   
 
 
1.  A “Change of Control” shall mean (i) the acquisition of all or substantially
all of the Company’s assets by an Unaffiliated Person, (ii) a merger,
consolidation, statutory share exchange or similar form of corporate transaction
after which the resulting entity is controlled by an Unaffiliated Person, or
(iii) the acquisition by an Unaffiliated Person of sufficient voting shares of
the Company to cause the election of a majority of the Company’s Directors.
 
   
 
 
2.  “Unaffiliated Person” shall mean a “person” (as such term is defined in
Section 3(a)(9) of the Securities Exchange Act of 1934 and as such term is used
in Section 13(d)(3) and 14(d)(2) of such Act) or a group of “persons” which is
not an Affiliate of Fox Paine & Company, LLC (“Fox Paine”), the members thereof,
or Fox Paine Capital Fund II, L.P.
 
   
 
 
E. Shareholding Guidelines. In addition to any other transfer restrictions
contained herein, beginning as of January 1, 2010 and for the remainder of the
Term, Executive shall be obligated at all times to hold shares in the Company
with a value of no less than two times his “Annual Compensation” (as defined
below) (or if less, the aggregate value of the shares if any acquired by
Executive based on his agreement with the Chairman, any shares which he has been
granted pursuant to this Agreement and any vested “in the money” Time Vesting
Options which he has been granted pursuant to

-15-



--------------------------------------------------------------------------------



 



     
 
 
this Agreement), or such higher amount as may be required by the Board pursuant
to share ownership guidelines adopted with respect to the Company’s senior
executive team. Such value shall include vested and exercisable “in the money”
share options, assuming their exercise for the underlying shares. For purposes
of this Section E, “Annual Compensation” shall be the Base Salary plus the
Annual Bonus payable upon the achievement of a Performance Score of 100 and all
applicable milestones and goals (including any retained portion of the Annual
Bonus but excluding all tax liability payments).
 
   
 
 
F. Equity Agreements. Any restricted shares or options which are granted
pursuant to this Agreement shall be granted pursuant to the restricted share and
share option agreements attached as Exhibits A, B and C hereto, and any grants
hereunder shall be conditioned on (i) Executive’s execution of such agreements;
and (ii) the Company’s shareholder-approved, publicly-filed equity compensation
plan, i.e., its Share Incentive Plan, as such plan may be amended from time to
time (or any successor thereto).
 
   
Compliance with Section 409A:
  The parties have attempted in good faith to structure this Agreement to comply
with or be exempt from Section 409A of the Code and the regulations and guidance
relating thereto (“Section 409A”). Therefore, notwithstanding any provision to
the contrary in the Agreement, if Executive is deemed at the time of his
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h) (a “Separation from Service”) to be a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent delayed
payment of any portion of the payments to which Executive is entitled under this
Agreement is required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of the payments shall not be provided
to Executive prior to the earlier of (i) the expiration of the six-month period
measured from the date of the Separation from Service or (ii) the date of
Executive’s death. Upon the expiration of the applicable Code Section
409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to this
paragraph shall be paid in a lump sum to Executive and any remaining payments

-16-



--------------------------------------------------------------------------------



 



     
 
  due under the Agreement shall be paid as otherwise provided herein.
 
   
Termination:
  The Board may, in its absolute discretion, terminate Executive’s employment
with the Company at any time prior to the expiration of the Term, with or
without Cause, upon three full calendar months’ written notice (in which event
Executive shall receive accrued and unpaid Base Salary through the termination
date) and during such three-month period the Company may request that Executive
resign his officerships and direct Executive to perform only those services (if
any) it determines are necessary. If Executive’s employment terminates as a
result of his death or “Disability” (such Disability occurring when a licensed
physician selected by the Company determines that Executive is disabled and
Executive is unable to perform or complete his duties under this Agreement for a
period of 180 consecutive days or 180 days within any twelve-month period),
Executive or his successors shall receive accrued and unpaid Base Salary through
to the termination date. In the event Executive’s employment with the Company is
terminated by the Company without Cause or as a result of a resignation by the
Executive for Good Reason, Executive shall receive from the Company the salary
amounts payable pursuant to the second sentence of the “Base Salary” paragraph
of the “Annual Compensation” Section hereof, continued benefits as provided in
the “Employee Benefits/Expenses” Section hereof, and continued vesting in any
equity awarded as provided in this Agreement, provided that such payments,
benefits and vesting shall be conditioned on (i) Executive executing a general
release in favor of the Company, its Directors, and employees, Fox Paine, and
its members and employees, and all Affiliates of each of the foregoing no later
than fifty (50) days after the termination date (and not revoking such release),
(ii) Executive remaining in compliance with all of his Post-Termination
Obligations, and (iii) the Company determining that it did not have Cause to
terminate Executive while he was employed. Executive may terminate his
employment with the Company at any time without Good Reason upon written notice
to the Chairman of at least three full calendar months (and upon such notice the
Company may elect to terminate Executive without any further payment obligations
whatsoever as if Executive was terminated with Cause). Any termination of
Executive’s employment with the Company by the Executive for Good Reason shall
be upon thirty (30) days’ advance written

-17-



--------------------------------------------------------------------------------



 



     
 
  notice and subject to the cure and other provisions related to “Good Reason”
as set forth in the “Cause/Good Reason” section below.
 
   
Cause / Good Reason:
  “Cause” shall mean (i) the engaging by Executive in malfeasance, fraud,
dishonesty or gross misconduct adverse to the interests of the Company or its
Affiliates, (ii) the material violation by Executive of any of the covenants
hereof or other provisions of this Agreement after notice from the Company and a
failure to cure such violation within 10 days of said notice (to the extent the
Board reasonably determines such violation is curable and subject to notice),
(iii) a breach by Executive of any representation or warranty contained herein,
(iv) the Board’s determination that Executive has exhibited incompetence or
gross negligence in the performance of his duties hereunder, (v) receipt of a
final written directive or order of any governmental body or entity having
jurisdiction over the Company requiring termination or removal of Executive,
(vi) Executive being charged with a felony or other crime involving moral
turpitude, or (vii) Executive substantially failing to perform his duties
hereunder after notice from the Company and failure to cure such non-performance
within 10 days of said notice (to the extent the Board reasonably determines
such failure to perform is curable and subject to notice) or violating any
material Company policies, including, without limitation, the Company’s
corporate governance and ethics guidelines, conflicts of interests policies and
code of conduct applicable to all Company employees or senior executives.
 
   
 
  “Good Reason” shall mean a willful and substantial reduction in Executive’s
material responsibilities and reporting as provided for in the
“Responsibilities” and “Reporting” Sections of this Agreement which remains
uncured for thirty (30) days after written notice thereof is provided by
Executive to the Company setting forth in reasonable detail the alleged
reduction at issue; provided that Executive must provide such written notice
within ten (10) days of the event allegedly giving rise to Good Reason or such
alleged event shall not provide a basis for such notice; provided further that
(i) “dotted-line” or dual reporting to the Chairman by any Company or Company
Affiliate executive shall not constitute Good Reason and (ii) a modification as
to whom Executive shall report resulting from a Change of Control shall not
constitute Good Reason.

-18-



--------------------------------------------------------------------------------



 



     
Covenants:
  As consideration for the payments made and equity awarded pursuant to this
Agreement, along with other good and valuable consideration, including, without
limitation, the trade secrets provided to Executive in connection with the
performance of his duties, Executive agrees and acknowledges that he will be
bound by the restrictive covenants set forth on Schedule I hereof.
 
   
Policies:
  Executive covenants and agrees to be subject to the policies applicable to a
senior executive of the Company, including without limitation the Company’s
corporate governance rules, procedures, and policies as may be adopted by the
Board from time to time.
 
   
Miscellaneous:
  Executive represents that he is not a party to any agreement or arrangement
that would limit in any manner his ability to perform the duties contemplated
hereunder and that he will not use any confidential information belonging to his
previous employer(s) in the performance of his duties hereunder. The Company may
set-off against or otherwise deduct from any amounts owed or due Executive or
Company shares or options in respect of Company shares held by Executive if and
to the extent that Executive is in default in respect of amounts he is obligated
to pay to the Company (or any Company Affiliate).
 
   
Binding Agreement:
  The obligations of Executive under this Agreement will continue after the
termination of his employment with the Company for any reason, to the extent
provided herein, and will be binding on his heirs, executors, and legal
representatives.
 
   
Assignment:
  This Agreement shall not be assignable by Executive. This Agreement is
assignable by the Company to an Affiliate. The rights and obligations hereunder
shall be binding upon and take effect for the benefit of any successor in
interest of the Company created by merger, reorganization, sale of assets,
assignment or otherwise, and the Company shall use commercially reasonable
efforts to obtain an assumption agreement with respect to this Agreement from
such successor.
 
   
Indemnity:
  The Company shall, as provided for by its by-laws and charter, defend and
indemnify Executive. The Company shall also include Executive in the coverage
provisions of the directors and officers liability insurance policy that it
maintains for its Directors and officers, including any

-19-



--------------------------------------------------------------------------------



 



     
 
  applicable tail coverage that it provides to its current and former Directors,
as may be applicable.
 
   
Board Approval:
  This Agreement is subject to the approval of the Board and its Compensation
Committee. Only upon such approval and the manual execution hereof by Executive
and the Chairman shall the Agreement become a legally binding agreement of the
Company and Executive.
 
   
Governing Law:
  Executive and the Company agree that, due to the Company’s significant and
ongoing contacts and business relationships (including its listing on NASDAQ)
with the State of New York, this Agreement shall be governed by and construed in
accordance with the laws of such state, without reference to principles of
conflict of laws of that jurisdiction or any other jurisdiction.
 
   
Arbitration:
  All disputes between the Company and Executive or between Executive and any
Affiliate shall be resolved by binding confidential arbitration in front of a
single arbitrator in Philadelphia, Pennsylvania, United States conducted by the
Judicial Arbitration and Mediation Services, Inc. (“JAMS”) in accordance with
the comprehensive rules and procedures of JAMS, including the internal appeal
process provided for in Rule 34 of the JAMS rules with respect to any initial
judgment rendered in an arbitration. The Company, its Affiliates and Executive
agree that the arbitrator shall have no authority to award any punitive or
exemplary damages and waive, to the full extent permitted by law, any right to
recover such damages in arbitration. The Company (or its Affiliate) shall pay
the costs and fees of the arbitrator and appeal arbitrators. The Company (or its
Affiliate) and Executive shall each bear its own respective costs, including
attorney’s fees (and there shall not be any award of attorney’s fees). Judgment
on the award rendered in such arbitration may be entered in any court having
jurisdiction. Notwithstanding the foregoing, the Company and its Affiliates
reserve the right to obtain judicial injunctive relief arising in connection
with a prospective violation by Executive of the provisions hereof relating to
non-competition, non-solicitation, or Company Confidential Information and any
claim or cause of action which Executive has against the Company or Affiliates
shall not be a bar or defense to the granting of such relief. In the event the
Company and/or its Affiliates seek judicial injunctive relief arising in
connection with an actual or threatened violation by Executive of the provisions
hereof

-20-



--------------------------------------------------------------------------------



 



     
 
  relating to non-competition, non-solicitation, or Company Confidential
Information, the Company will be entitled to all attorney’s fees and all costs
and disbursements incurred by the Company in enforcing any actual and/or
threatened violation.
 
   
Affiliates/ company affiliates:
  The term “Affiliate(s)” includes: (i) the Company and any person or entity
controlled by, or under common control with, the Company; (ii) all current and
former Directors; (iii) Fox Paine, Fox Paine Capital Fund II, L.P., and Fox
Paine Capital Fund International II, L.P.; and (iv) each of such entities’
members, shareholders, partners, and employees.
 
   
 
  The term “Company Affiliate(s)” includes only the Company and any person or
entity controlled by the Company.
 
   
Integration:
  This writing supersedes and integrates all prior promises, representations,
offers, contracts, and agreements between the Company or any Affiliate and
Executive and among Executive and Fox Paine, Saul Fox, or any Affiliate of the
foregoing. This letter may not be amended except in a writing which is manually
executed by Executive and Saul Fox and approved by the Board.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
on February 5, 2008.

                  UNITED AMERICA INDEMNITY, LTD.            
 
               
By
               
 
 
 
     
 
   
 
  Saul A. Fox       LARRY A. FRAKES    
 
  Chairman of the Board            

-21-



--------------------------------------------------------------------------------



 



Schedule I
Covenants of Executive

1)   Non-Competition. Executive covenants and agrees that during his employment
with the Company, and for a period of eighteen (18) months following the
termination of such employment for any reason, Executive shall not directly or
indirectly, own, manage, operate, participate in, be employed by, associate
with, advise (as a consultant or otherwise), engage in or otherwise have an
interest in any business competing with the insurance or reinsurance businesses
of the Company or its Affiliates within any geographical area in which the
Companies or its Affiliates engage in such businesses Notwithstanding the
foregoing, it shall not be a violation of Executive’s obligations pursuant to
this paragraph for Executive to hold publicly-traded securities of his former
employer or one percent or less of the outstanding publicly-traded securities of
a different company.

2)   Non-Solicitation/Non-Interference. Executive covenants and agrees that
during his employment with the Company, and for a period of eighteen (18) months
following the termination of such employment for any reason, he shall not
(i) directly, indirectly, or assist another to solicit, to endeavor to entice
away from the Company or its Affiliates, or to induce (or attempt to induce) or
to accept business from any Producer or Producers (as those terms are defined
below), customers, clients or accounts who have engaged in any business with the
Company or its Affiliates within the twelve-month period preceding the end of
the Executive’s employment with Company; (ii) directly, indirectly, or assist
another to engage in any conduct that interferes or is intended to interfere
with the relationship between the Company and/or its Affiliates and any
Producers, customers, clients or accounts; or (iii) directly or indirectly, by
himself, or by being associated with, employed by, or in business with any
business entity or individual who, or directly or indirectly hire(s), attempt(s)
to hire, solicit(s), or induce(s) any employee of the Company or its Affiliates,
including anyone so employed within the twelve-month period prior to his
termination of employment, to either (x) terminate such employment with the
Company or its Affiliate or (y) associate with, be employed by, or join in
business with any other Person operating in the property and casualty insurance
industry. The term “Producer” or “Producer(s)” includes managing general agents,
wholesale general agents, and other producers or wholesale distributors, retail
distributors, or other distributors of property and casualty insurance business
underwritten by the Company.

3)   Confidential Information. Executive covenants and agrees not to, during or
after his employment with the Company (i) disclose, in whole or in part, any
“Company Confidential Information” (as defined below) to any Person unless
authorized in writing to do so by the Company or required by law or (ii) use any
Company Confidential Information for his own purpose or for the benefit of any
Person other than the Company, except in the proper performance of his duties as
instructed or approved by the Company in writing.

The term “Company Confidential Information” means the knowledge and information
acquired by Executive concerning the Company’s and its Affiliates’ confidential
and

 



--------------------------------------------------------------------------------



 



proprietary information regarding business plans, software, formatting,
programs, client prospects, client lists, supplier and vendor information,
client contacts, client information and data, market data, marketing plans, data
processing systems and information contained therein, products, proposals to
clients and potential clients, account reports, plans, studies, underwriting
policies and practices, pricing information, loss experience information,
competitive information, price lists, financial statements and records, files
and other trade secrets, know-how, or other private, confidential or proprietary
information of or about the Company or its Affiliates which is not already
available to the public or known generally in the industry. The term “Company
Confidential Information” shall not include (x) information in the public domain
or generally known in the industry (unless Executive is responsible, directly or
indirectly, for such Company Confidential Information entering the public domain
or becoming known in the industry without the Company’s consent),
(y) information and know-how derived or known by Executive from experience in
the industry generally and not specific to the Company, or (z) information
disclosed by the Company to third parties without any duty or obligation of
confidentiality or non-disclosure.

4)   Work for Hire. All original works of authorship which have been or are made
by Executive within the scope of and during the period of his employment with
the Company and which are protectable by copyright are “works for hire” and the
Company or its designee shall own all rights therein.

5)   Assignment of Invention. Executive shall disclose promptly in writing to
the Company, all inventions, including discoveries, concepts and ideas,
patentable or not, hereafter made or conceived solely or jointly by Executive
during employment with the Company (or its Affiliates), or within six months
after the termination of Executive’s employment, if based on or related to
proprietary information of the Company or its Affiliates known by Executive,
provided such invention, discovery, concepts and ideas relate in some manner to
the business or activities of the Company. Executive agrees that in connection
with any invention covered by this paragraph, Executive shall, on request of the
Company, promptly execute a specific assignment of title to the Company or its
Affiliates and do anything else reasonably necessary to enable the Company or
its Affiliates to secure a patent therefor in the United States and foreign
countries.

6)   Cooperation. Executive agrees to be available to the Company from time to
time to answer questions or provide information relating to Company matters that
he worked on during his employment at the Company or its Affiliates for a period
of six months following his termination of employment for any reason (the
“Cooperation Period”). The Company shall make reasonable efforts to minimize any
burden placed on Executive during the Cooperation Period and shall not
unreasonably interfere in Executive’s obligations to any subsequent employer. In
the event that Executive would reasonably be required to incur any cost or
expense to communicate with the Company or travel to any location requested by
the Company, the Company shall advance any such travel or other costs reasonably
incurred by Executive to comply with and perform his obligations during the
Cooperation Period.

-2- 



--------------------------------------------------------------------------------



 



7)   Acknowledgment. Executive acknowledges and agrees that the terms of these
covenants: (i) are reasonable in light of all of the circumstances; (ii) are
sufficiently limited to protect the legitimate interests of the Company and its
subsidiaries; (iii) impose no undue hardship on Executive; and (iv) are not
injurious to the public. Executive further acknowledges and agrees that
(x) Executive’s breach of the provisions of these covenants will cause the
Company irreparable harm, which cannot be adequately compensated by money
damages, and (y) if the Company elects to prevent Executive from breaching such
provisions by obtaining an injunction against Executive, there is a reasonable
probability of the Company’s eventual success on the merits. Executive consents
and agrees that if he commits any such breach or threatens to commit any breach,
the Company shall (at its election and notwithstanding the Arbitration provision
hereof) be entitled to temporary, preliminary and permanent injunctive relief
from a court of competent jurisdiction, without posting any bond or other
security and without the necessity of proof of actual damage, in addition to,
and not in lieu of, such other remedies as may be available to the Company for
such breach, including the recovery of money damages. All references to the
Company in this paragraph shall include its Affiliates. Executive further agrees
that the Company will be entitled to all attorney’s fees and all costs and
disbursements incurred by the Company in enforcing any actual and/or threatened
breach of any of the provisions in this Schedule I (“Covenants of the
Executive”).

-3-



--------------------------------------------------------------------------------



 



Schedule II
[Example of Accident Year True-Up Provisions]

 



--------------------------------------------------------------------------------



 



Schedule II

                                                                               
                                  UAI CEO Employment Agreement   Year Ended    
2007 Payout on     Year Ended     2008 Payout on     Year Ended     2009 Payout
on     Year Ended     2010 Payout on     Year Ended     2011 Payout on     Year
Ended     2012 Payout on     Year Ended     2013 Payout on   Retained Cash Bonus
True-up Example   2007     Mar./Apr. 2008 (1)     2008     Mar./Apr. 2009    
2009     Mar./Apr. 2010     2010     Mar./Apr. 2011 (13)     2011     Mar./Apr.
2012     2012     Mar./Apr. 2013     2013     Mar./Apr. 2014    
Projected Consolidated Net Income Per Share — (Accident Year Basis)
  $ 2.30             $ 2.53             $ 2.78             $ 3.06             $
3.37             $ 3.70             $ 4.07          
Actual Consolidated Net Income Per Share — (Accident Year Basis)
  $ 2.30             $ 2.67             $ 2.50             $ 3.34             $
3.40             $ 3.65             $ 4.08          
Performance Score — Section A.b
    100.0 %             105.5 %             90.0 %             109.1 %          
  101.0 %             98.5 %             100.1 %        
 
                                                                               
                               
Bonus Components:
                                                                               
                               
Section B.(a) bonus (2)
    500,000               775,000               —               955,000        
      550,000               425,000               505,000          
Section B.(b) bonus (3)
    1,000,000               1,000,000               —               1,000,000  
            1,000,000               700,000               1,000,000          
 
                                                                               
                 
Payment for Tax liability on restricted share vesting (12) — Section B.c
            —               46,250               92,500               92,500    
          154,167               169,584               185,000  
Annual Bonus
            1,500,000               1,821,250       —       92,500              
2,047,500               1,704,167               1,294,584              
1,690,000  
 
                                                                               
                               
Paid in Restricted Stock (4) — Section C
    (500,000 )     500,000       (500,000 )     500,000       —       —      
(500,000 )     500,000       (500,000 )     500,000       (500,000 )     500,000
      (500,000 )     500,000  
 
                                                                               
                 
Annual Bonus Cash Portion (without regard to tax liability payments) — Section D
    1,000,000               1,275,000               —               1,455,000  
            1,050,000               625,000               1,005,000          
Paid Cash Bonus — Section D.a
    500,000       500,000       637,500       637,500       —       —      
727,500       727,500       525,000       525,000       312,500       312,500  
    502,500       502,500  
Retained Cash Bonus — Section D.b
    500,000               637,500               —       —       727,500        
      525,000               312,500               502,500                      
                                                                               
                                                                               
    2007 Payout on             2008 Payout on             2009 Payout on        
    2010 Payout on   Accident Year Performance Score True-Up                    
                              2007     April 15, 2011 (6)     2008     April 15,
2012     2009     April 15, 2013     2010     April 15, 2014  
Trued-up Performance Score — Section E.a
                                                    97.0 %             99.0 %  
          98.0 %             102.0 %        
Recalculated Section B.(a) Bonus
                                                    350,000              
450,000               400,000               600,000          
Recalculated Section B.(b) Bonus
                                                    400,000              
800,000               600,000               1,000,000          
 
                                                                               
                       
Total recalculated Annual Bonus (without regard to tax liability payments)
                                                    750,000              
1,250,000               1,000,000               1,600,000          
Less: Restricted Stock component (5)
                                                    (500,000 )            
(500,000 )             (500,000 )             (500,000 )        
 
                                                                               
                       
Trued Up Annual Bonus Cash Portion — Section E.a
                                                    250,000              
750,000               500,000               1,100,000          
Excess of Trued-Up Annual Bonus Cash Portion over originally determined Annual
Bonus Cash Portion — Section E.b or Section E.d
                                                    (750,000 )            
(525,000 )             500,000               (355,000 )        
Retained Cash Bonus for Target Year — Section E.b.2
                                                    500,000              
637,500               —               727,500          
Excess + Retained Cash Bonus for Target Year— Sections E.b.1 and 2 or
Section E.d (9)
                                                    (250,000 )            
112,500       112,500       500,000       500,000       372,500       372,500  
Deemed Investment Return (10) — Section E.b.3
                                                            —       17,733      
17,733       78,813       78,813       58,715       58,715  
Payment for Tax liability on restricted share vesting (11) — Section B.c
            —               46,250               92,500               92,500    
          154,167               169,584               185,000  
Total Bonus Paid or Awarded (8)
          $ 1,000,000             $ 1,183,750             $ 92,500             $
1,320,000             $ 1,309,400             $ 1,560,896             $
1,618,716  
 
                                                                               
                               
Cumulative Retained Cash Bonus (7):
                                                                               
                               
Cumulative Retained Cash Bonus as of the Prior Year
    —       —       500,000       1,137,500       1,137,500       1,137,500    
  1,137,500       1,115,000       1,115,000       1,115,000       1,002,500    
  1,315,000       1,315,000       1,462,500  
Current Year Retained Cash Bonus
    500,000       500,000       637,500       —       —       —       727,500  
    —       525,000       —       312,500       —       502,500       —  
Retained Cash Bonus which is paid out (E.b or E.d) or used to reduce other held
Retained Cash Bonues (E.d)
    —       —       —       —       —       —       (750,000 )            
(525,000 )     (112,500 )     —       —       (355,000 )     (372,500 )      
Cumulative Retained Cash Bonus (7)
    500,000       500,000       1,137,500       1,137,500       1,137,500      
1,137,500       1,115,000       1,115,000       1,115,000       1,002,500      
1,315,000       1,315,000       1,462,500       1,090,000  
 
                                                                               
                               
Restricted Stock Vesting Schedule (12)
                                                                               
                               
2007 (Granted on March 15, 2008)
            —               125,000               125,000               125,000
              125,000                                  
2008 (Granted on March 15, 2009)
                            —               125,000               125,000      
        125,000               125,000                  
2009 no shares granted due to original performance score of 90%
                                            —               —               —  
            —                  
2010 (Granted on March 15, 2011) (13)
                                                            —              
166,667               166,667               166,667  
2011 (Granted on March 15, 2012)
                                                                            —  
            166,667               166,667  
2012 (Granted on March 15, 2013)
                                                                               
            —               166,667  
2013 (Granted on March 15, 2014)
                                                                               
                            —  
 
                                                                               
                               
 
                                                                               
                 
Value of shares vesting per calendar year
            —               125,000               250,000               250,000
              416,667               458,334               500,001  

 

(1)   Restricted stock grant is made as of March 15. Paid Cash Bonus is made
within 30 days of the Board’s determination, which is due within 75 days of the
start of the year.   (2)   (Performance Score -90)x50,000   (3)   (Performance
Score <=100-95)x200,000   (4)   Full $500,000 payment assumes goals/milestones
fully achieved.   (5)   Restricted stock component is deducted because it is not
impacted by true-up feature.   (6)   Retained Cash Bonus is paid within 45 days
of completion of audited financial statements, which are expected on March 1.  
(7)   Cumulative Retained Cash Bonus equals annual Retained Cash Bonus, less
payouts of retained bonus or deficits after the true-up period has ended.   (8)
  Calendar year bonus paid consists of restricted stock and 50% of Target Year
Annual Cash Bonus, plus payout of trued-up remainder for the Target Year close
out scheduled for that year.   (9)   The Retained Cash Bonus for 2007 upon
true-up was depleted, and therefore no Retained Cash Bonus is paid, and the
remaining deficit is netted against the cumulative Retained Cash Bonus.   (10)  
CEO earns interest on the Retained Cash Bonus at the invested asset earned rate
of the Company over the 3-year period.       For purposes of this example, a 5%
return on invested assets is assumed.   (11)   As per the employment contract,
the CEO receives cash funding of the tax liability generated by the scheduled
vesting of his restricted stock shares.       A 37% effective tax rate (assuming
a PA/non-Phila - resident (35% federal, 3.07% state)) has been used for the
purpose of this example.   (12)   Assumes flat share value over vesting period.
  (13)   Payments and grants in 2011 and thereafter are based on CEO/Company
reaching agreement on continued employment.       True-ups for 2011 and beyond
are not shown.





--------------------------------------------------------------------------------



 



Schedule III
[Schedule of Share Purchases by Executive Through the Date of the Agreement]

                              Number of                 Shares           Total
Amount Date   Purchased   Price Per Share   Paid
August 15, 2007
    15,000     $ 19.73     $ 295,950  
November 8, 2007
    19,000     $ 20.63     $ 391,970  
December 3, 2007
    10,200     $ 19.59     $ 199,818  
December 12, 2007
    5,800     $ 19.79     $ 114,762  
Total/Average
    50,000     $ 20.0466     $ 1,002,330  

 



--------------------------------------------------------------------------------



 



Exhibit A
TIME VESTING SHARE OPTION AGREEMENT
     TIME VESTING SHARE OPTION AGREEMENT (“Agreement”) dated as of
                    , 200__ (the “Grant Date”), by and between United America
Indemnity, Ltd., a Cayman Islands exempted company with limited liability whose
office is located c/o Walkers SPV Limited, Walker House, 87 Mary Street, P.O.
Box 908GT, George Town, Grand Cayman, Cayman Islands (the “Company”), and Larry
A. Frakes (the “Participant”).
     WHEREAS, pursuant to the United America Indemnity, Ltd. Share Incentive
Plan (the “Plan”), the Committee (as defined in the Plan) has decided to award
share options on the terms and conditions set forth in this Agreement.
     WHEREAS, these Options are granted to the Participant in accordance with
the Amended and Restated Employment Agreement of [date], by and between the
Company and the Participant (the “Employment Agreement”).
     NOW, THEREFORE, in order to implement the foregoing and in consideration of
the mutual representations, warranties, covenants and agreements contained
herein, the parties hereto agree as follows:
1. Definitions.
     As used in this Agreement, the following terms shall have the meanings
ascribed to them below. Any capitalized term used in this Agreement and not
defined herein shall have the meaning ascribed to it in the Plan.
     “Acquisition” shall have the meaning set forth in Section 6.3.
     “Change of Control” shall have the meaning set forth in the Employment
Agreement.
     “Class A Common Shares” shall mean the Class A common shares, par value
$0.0001 per share, of the Company, subject to adjustment pursuant to the third
paragraph of Section 3 of the Plan under certain circumstances.
     “Exercise Price” shall have the meaning set forth in Section 2.2, subject
to adjustment pursuant to the third paragraph of Section 3 of the Plan.
     “Grant Date” shall have the meaning set forth in Section 2.1.
     “Options” shall have the meaning set forth in Section 2.1.
     In addition, certain other terms used herein have definitions otherwise
ascribed to them herein.

 



--------------------------------------------------------------------------------



 



2. Grant and Terms of Options.
     2.1 Grant of Options. The Company hereby grants to the Participant as of
the Grant Date [ ] Nonqualified Stock Options (the “Options” or “Time Vesting
Options”) to purchase one Class A Common Share per Option on the terms and
conditions set forth below, and in reliance upon the representations and
covenants of the Participant set forth below. Unless sooner exercised or
cancelled as provided for in the Plan or this Agreement, the Options shall
expire on the tenth anniversary of the date of this Agreement.
     2.2 Exercise Price. The Exercise Price of the Options is $[ ] per Class A
Common Share subject thereto.
     2.3 Vesting and Exercisability.
          (a) Subject to the terms and conditions herein, the Options shall vest
and become exercisable according to the following schedule:

          Percent of Total Time Vesting Option Date of Vesting   Grant Vested
[ ]
  25% [ ]   50% [ ]   75% [ ]   100%

     Options that are exercisable may be exercised by the Participant only in
accordance with the terms of the Plan, this Agreement and the Employment
Agreement, subject to the termination, expiration, cancellation, lapsing and
other provisions contained in each such document.
          (b) Notwithstanding anything to the contrary in Section 2.3(a), if the
Participant is employed by the Company and in good standing at the time of a
Change of Control, the Options (or a portion thereof) may accelerate so as to
vest and become exercisable in accordance with the terms of the Employment
Agreement, if so provided under the Employment Agreement.
3. Expiration and Cancellation.
          3.1 Termination of Employment. Upon termination of Employment for any
reason (including Cause), vesting ceases, the term of unvested Options lapses
and such unvested Options will expire immediately. If the Participant’s
Employment terminates for Cause, vested Options will also expire immediately. If
the Participant’s Employment terminates for any reason other than for Cause
(including as a result of the Participant’s resignation), the Options shall
expire on the earlier of the following occasions:

-2-



--------------------------------------------------------------------------------



 



  (i)   the expiration date determined pursuant to Section 2.1; or     (ii)  
the date 90 days after the termination of the Participant’s Employment.

          The Participant may exercise all or part of the Options at any time
before its expiration under this Section 3.1, but only to the extent that the
Options have vested and become exercisable before the Participant’s Employment
terminated. In the event that the Participant dies after termination of
Employment, but before the expiration of the Options, all of the Options may be
exercised (prior to expiration) by the executors or administrators of the
Participant’s estate by any person who has acquired the Options directly from
the Participant by beneficiary designation, bequest or inheritance, but only to
the extent that the Options have vested and become exercisable before the
Participant’s Employment terminated.
          3.2 Cancellation. In the event the Participant (i) violates any
covenant provided in the Employment Agreement or (ii) is terminated for Cause
(as defined subclauses (ii) and (vii) of the “Cause” clause of the Employment
Agreement) (a “Forfeiture Event”), all Options will be cancelled, Class A Common
shares acquired upon the previous exercise of any Options (“Option Shares”) will
be subject to repurchase by the Company at the lower of the Exercise Price or
fair market value, and the Company shall be entitled to repayment by the
Participant of any Award Gain (as defined below) realized as a result of any
exercise of any Options or any sale of Option Shares. If the Participant resigns
from employment with the Company or any of its Affiliates, and if the Company or
one of its Affiliates later determines that, while still employed, he had
committed acts that justified termination for Cause (as defined sub-clauses
(ii) and (vii) of the “Cause” clause of the Employment Agreement), then these
cancellation and repurchase rights shall apply.
          (a) Company Repurchase of Shares. Payment with respect to any
repurchase of Option Shares by the Company from the Participant shall take the
form of a three-year note from the Company or its designee, accruing interest at
the lowest then applicable rate mandated by U.S. law, with the principal and
interest due on the third anniversary of the date of purchase (or such later
date as may be necessary to permit the Company or its designee to comply with
any applicable borrowing covenants affecting its payment obligations), and shall
be reduced to reflect any outstanding liabilities of the Participant to the
Company or its Affiliates. The Participant promptly shall take all appropriate
and necessary action to facilitate the Company’s purchase of such equity,
including the prompt delivery to the Company (or its designee) of all share
certificates or other documents that the Company may request.
          (b) Recovery of Award Gain.
     1. The term “Award Gain” shall mean (I) in respect of a given options
exercise, the product of (X) the Fair Market Value per Option Share at the date
of such exercise (without regard to any subsequent change in the market price of
such Option Share) minus the Exercise Price times (Y) the number of Option
Shares as to which the Options were exercised at that date, and (II) in respect
of any sale of Option Shares, the value of any cash or the fair market value of
the Option Shares or property paid or payable to the Participant less any

-3-



--------------------------------------------------------------------------------



 



cash or the fair market value of any Option Shares or property (other than
Option Shares or Options which would have been forfeitable hereunder and
excluding any payment of tax withholding) paid by the Participant to the Company
(or its designee) as a condition or in connection with the acquisition of such
Option Shares or amount otherwise included in subclause (I) above.
     2. The Participant will be obligated to repay to the Company (or its
designee), in cash, within ten (10) business days after demand is made therefor,
by the Company (or its designee), the total amount of Award Gain realized by the
Participant (I) upon each exercise of the Options that occurred on or after
(A) the date that is six (6) months prior to the Forfeiture Event, if the
Forfeiture Event occurred while the Participant was employed by the Company or a
subsidiary or affiliate, or (B) the date that is six (6) months prior to the
date that the Participant’s employment by the Company or a subsidiary or
affiliate terminated, if the Forfeiture Event occurred after the Participant
ceased to be so employed, or (II) upon any sale, transfer or other disposition
of the Option Shares.
     (c) Should the Company and/or its Affiliates be required to seek judicial
relief to compel the Participant to comply with the provisions of Section 3.2,
the Company and/or its Affiliates shall be entitled to recover their attorneys’
fees and costs incurred in doing so from the Participant.
4. Transferability of Plan Shares and Options.
     The Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber any Options, except as hereinafter provided in Section 6.1
and in accordance with the Articles of Association of the Company.
5. Participant’s Representations, Warranties and Agreements.
     In connection with the exercise of any Options, the Participant shall make
to the Company, in writing, such representations, warranties and agreements in
connection with such exercise and investment in Class A Common Shares as the
Committee shall reasonably request.
6. Successors.
          6.1 This Agreement is personal to the Participant and, without the
prior written consent of the Company, shall not be transferable by the
Participant otherwise than (i) by will or the laws of descent and distribution,
(ii) pursuant to a qualified domestic relations order (as defined in the Code)
or (iii) pursuant to a gift to the Participant’s spouse, children, grandchildren
or other living descendants, whether directly or indirectly or by means of a
trust, partnership, limited liability company or otherwise. This Agreement shall
inure to the benefit of and be enforceable by the Participant’s legal
representatives.
          6.2 This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

-4-



--------------------------------------------------------------------------------



 



          6.3 The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, scheme of arrangement or otherwise
(an “Acquisition”)) to all or substantially all of the business and/or assets of
the Company expressly to assume and to agree to perform this Agreement in the
same manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place (or by substituting for such
Options new options, based upon the shares of such successor, having an
aggregate spread between the Fair Market Value of the underlying shares and the
Exercise Price thereof, and the same term, immediately after such substitution,
equal to the spread on, and the term of, such Options immediately before such
substitution but in any case subject to the same terms and conditions, including
those applicable to vesting and exercise, as may otherwise be applicable to the
Options granted by the Company), and the Participant hereby agrees to such
assumption (or substitution); provided, however, that the Company or such
successor may, at its option, at the time of or promptly after such Acquisition,
terminate all of its obligations hereunder with respect to the Options by paying
to the Participant or the Participant’s successors or assigns an amount equal to
the product of (i) the number of Options and (ii) the Fair Market Value per
share of the shares underlying such Options at the time of such Acquisition less
the amount of such Options’ Exercise Price (but not in excess of such Fair
Market Value per share), in either case, in exchange for the Participant’s
Options. As used in this Agreement, the “Company” shall mean both the Company as
defined above and any such successor that assumes and agrees to perform this
Agreement, by operation of law or otherwise.
7. Miscellaneous.
          7.1 This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without regard to the
principles of conflicts of law thereof. The captions of this Agreement are not
part of the provisions hereof and shall have no force or effect. This Agreement
may not be amended or modified except by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
          7.2 Plan Shares may bear legends to the extent the Committee or the
Board determines it to be necessary or appropriate.
          7.3 All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed if to the Participant, at the address set forth on the signature page
hereto, and if to the Company: United America Indemnity, Ltd., c/o Walkers SPV
Limited, Walker House, 87 Mary Street, P.O. Box 908GT, George Town, Grand
Cayman, Cayman Islands, Attention: General Counsel, or to such other addresses
as either party furnishes to the other in writing in accordance with this
Section 7.3. Notices and communications shall be effective when actually
received by the addressee.
          7.4 The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
          7.5 No later than the date as of which an amount first becomes
includible in the gross income of the Participant for federal, state, foreign or
other income tax purposes with respect to any Options, the Participant shall pay
to the Company, or if appropriate, any of its

-5-



--------------------------------------------------------------------------------



 



Affiliates, or make arrangements satisfactory to the Committee regarding the
payment of, any federal, state, local, foreign or other taxes of any kind
required by law to be withheld with respect to such amount. If approved by the
Committee, withholding obligations may be settled with Class A Common Shares,
including Class A Common Shares that are part of the award that gives rise to
the withholding requirement. The obligations of the Company under the Plan shall
be conditional on such payment or arrangements, and the Company and its
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Participant. The Committee may
establish such procedures as it deems appropriate, including making irrevocable
elections, for the settlement of withholding obligations with Class A Common
Shares.
          7.6 The Participant’s or the Company’s failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement.
          7.8 The Options are granted pursuant to the Plan which is incorporated
herein by reference and the Options shall, except as otherwise expressly
provided herein, be governed by the terms thereof. The Participant hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof. The Participant and the Company each acknowledges
that this Agreement (together with the Plan and the other agreements referred to
herein and therein) constitutes the entire agreement and supersedes all other
agreements and understandings, both written and oral, among the parties or
either of them, with respect to the subject matter hereof; provided, however,
that the Employment Agreement shall control in the event of any conflict between
the Employment Agreement and this Agreement.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
UNITED AMERICA INDEMNITY, LTD.

                     
By:
          By:        
 
 
 
Title:          
 
Larry A. Frakes    
 
              [Address]    

-6-



--------------------------------------------------------------------------------



 



Exhibit B
PERFORMANCE VESTING SHARE OPTION AGREEMENT
     PERFORMANCE VESTING SHARE OPTION AGREEMENT (“Agreement”) dated as of
                    , 200___ (the “Grant Date”) by and between United America
Indemnity, Ltd., a Cayman Islands exempted company with limited liability whose
office is located c/o Walkers SPV Limited, Walker House, 87 Mary Street, P.O.
Box 908GT, George Town, Grand Cayman, Cayman Islands (the “Company”), and Larry
A. Frakes (the “Participant”).
     WHEREAS, pursuant to the United America Indemnity, Ltd. Share Incentive
Plan (the “Plan”), the Committee (as defined in the Plan) has decided to award
share options on the terms and conditions set forth in this Agreement.
     WHEREAS, these Options are granted to the Participant in accordance with
the Amended and Restated Employment Agreement of [date], by and between the
Company and the Participant (the “Employment Agreement”).
     NOW, THEREFORE, in order to implement the foregoing and in consideration of
the mutual representations, warranties, covenants and agreements contained
herein, the parties hereto agree as follows:
     1. Definitions.
     As used in this Agreement, the following terms shall have the meanings
ascribed to them below. Any capitalized term used in this Agreement and not
defined herein shall have the meaning ascribed to it in the Plan.
     “Acquisition” shall have the meaning set forth in Section 6.3.
     “Change of Control” shall have the meaning set forth in the Employment
Agreement.
     “Class A Common Shares” shall mean the Class A common shares, par value
$0.0001 per share, of the Company, subject to adjustment pursuant to the third
paragraph of Section 3 of the Plan, under certain circumstances.
     “Exercise Price” shall have the meaning set forth in Section 2.2, subject
to adjustment pursuant to the third paragraph of Section 3 of the Plan.
     “Grant Date” shall have the meaning set forth in Section 2.1.
     “Options” shall have the meaning set forth in Section 2.1.
     In addition, certain other terms used herein have definitions otherwise
ascribed to them herein.
     2. Grant and Terms of Options.

-1-



--------------------------------------------------------------------------------



 



          2.1 Grant of Options. The Company hereby grants to the Participant as
of the Grant Date [ ] Nonqualified Stock Options (the “Options”) to purchase one
Class A Common Share per Option on the terms and conditions set forth below, and
in reliance upon the representations and covenants of the Participant set forth
below. Unless sooner exercised as provided for in the Plan or this Agreement,
the Options shall expire on the tenth anniversary of the date of this Agreement.
          2.2 Exercise Price. The Exercise Price of the Options is $[ ] per
Class A Common Share subject thereto.
          2.3 Vesting and Exercisability.
          (a) The Options shall vest as described in the Employment Agreement
with the Company and once vested shall become exercisable to the extent provided
for in the Employment Agreement. Options that are exercisable may be exercised
by the Participant only in accordance with the terms of the Plan and this
Agreement and Employment Agreement, subject to the termination, expiration,
cancellation, lapsing and other provisions contained herein and in the Plan.
          (b) Notwithstanding anything to the contrary in Section 2.3(a), if the
Participant is employed by the Company and in good standing at the time of a
Change of Control, the Options (or a portion thereof) may accelerate so as to
vest and become exercisable in accordance with the terms of the Employment
Agreement, if so provided by the Employment Agreement.
     3. Expiration and Cancellation.
          3.1 Termination of Employment. Upon termination of Employment for any
reason (including Cause), vesting ceases (other than with respect to Options
that have vested provisionally as of such date of termination under the terms of
the Employment Agreement), the term of unvested Options lapses and such unvested
Options will expire immediately. If the Participant’s Employment terminates for
Cause, vested Options will also expire immediately. If the Participant’s
Employment terminates for any reason other than for Cause (including as a result
of the Participant’s resignation), the Options shall expire on the earlier of
the following occasions:

  (i)   the expiration date determined pursuant to Section 2.1; or     (ii)  
the date 90 days after the termination of the Participant’s Employment.

          The Participant may exercise all or part of the Options at any time
before its expiration under this Section 3.1, but only to the extent that the
Options have vested and become exercisable before the Participant’s Employment
terminated. In the event that the Participant dies after termination of
Employment, but before the expiration of the Options, all of the Options may be
exercised (prior to expiration) by the executors or administrators of the
Participant’s estate by any person who has acquired the Options directly from
the Participant by beneficiary designation, bequest or inheritance, but only to
the extent that the Options have vested and become exercisable before the
Participant’s Employment terminated.

-2-



--------------------------------------------------------------------------------



 



          3.2 Cancellation. In the event the Participant (i) violates any
covenant provided in the Employment Agreement or (ii) is terminated for Cause
(as defined subclauses (ii) and (vii) of the “Cause” clause of the Employment
Agreement) (a “Forfeiture Event”), all Options will be cancelled, Class A Common
shares acquired upon the previous exercise of any Options (“Option Shares”) will
be subject to repurchase by the Company at the lower of the Exercise Price or
fair market value, and the Company shall be entitled to repayment by the
Participant of any Award Gain (as defined below) realized as a result of any
exercise of any Options or any sale of Option Shares. If the Participant resigns
from employment with the Company or any of its Affiliates, and if the Company or
one of its Affiliates later determines that, while still employed, he had
committed acts that justified termination for Cause (as defined sub-clauses
(ii) and (vii) of the “Cause” clause of the Employment Agreement), then these
cancellation and repurchase rights shall apply.
          (a) Company Repurchase of Shares. Payment with respect to any
repurchase of Option Shares by the Company from the Participant shall take the
form of a three-year note from the Company or its designee, accruing interest at
the lowest then applicable rate mandated by U.S. law, with the principal and
interest due on the third anniversary of the date of purchase (or such later
date as may be necessary to permit the Company or its designee to comply with
any applicable borrowing covenants affecting its payment obligations), and shall
be reduced to reflect any outstanding liabilities of the Participant to the
Company or its Affiliates. The Participant promptly shall take all appropriate
and necessary action to facilitate the Company’s purchase of such equity,
including the prompt delivery to the Company (or its designee) of all share
certificates or other documents that the Company may request.
          (b) Recovery of Award Gain.
     1. The term “Award Gain” shall mean (I) in respect of a given options
exercise, the product of (X) the Fair Market Value per Option Share at the date
of such exercise (without regard to any subsequent change in the market price of
such Option Share) minus the Exercise Price times (Y) the number of Option
Shares as to which the Options were exercised at that date, and (II) in respect
of any sale of Option Shares, the value of any cash or the fair market value of
the Option Shares or property paid or payable to the Participant less any cash
or the fair market value of any Option Shares or property (other than Option
Shares or Options which would have been forfeitable hereunder and excluding any
payment of tax withholding) paid by the Participant to the Company (or its
designee) as a condition or in connection with the acquisition of such Option
Shares or amount otherwise included in subclause (I) above.
     2. The Participant will be obligated to repay to the Company (or its
designee), in cash, within ten (10) business days after demand is made therefor,
by the Company (or its designee), the total amount of Award Gain realized by the
Participant (I) upon each exercise of the Options that occurred on or after
(A) the date that is six (6) months prior to the Forfeiture Event, if the
Forfeiture Event occurred while the Participant was employed by the Company or a
subsidiary or affiliate, or (B) the date that is six (6) months prior to the
date that the

-3-



--------------------------------------------------------------------------------



 



Participant’s employment by the Company or a subsidiary or affiliate terminated,
if the Forfeiture Event occurred after the Participant ceased to be so employed,
or (II) upon any sale, transfer or other disposition of the Option Shares.
     (c) Should the Company and/or its Affiliates be required to seek judicial
relief to compel the Participant to comply with the provisions of Section 3.2,
the Company and/or its Affiliates shall be entitled to recover their attorneys’
fees and costs incurred in doing so from the Participant.
     4. Transferability of Plan Shares and Options.
     The Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber any Options, except as hereinafter provided in Section 6.1
and in accordance with the Articles of Association of the Company.
     5. Participant’s Representations, Warranties and Agreements.
     In connection with the exercise of any Options, the Participant shall make
to the Company, in writing, such representations, warranties and agreements in
connection with such exercise and investment in Class A Common Shares as the
Committee shall reasonably request.
     6. Successors.
          6.1 This Agreement is personal to the Participant and, without the
prior written consent of the Company, shall not be transferable by the
Participant otherwise than (i) by will or the laws of descent and distribution,
(ii) pursuant to a qualified domestic relations order (as defined in the Code)
or (iii) pursuant to a gift to the Participant’s spouse, children, grandchildren
or other living descendants, whether directly or indirectly or by means of a
trust, partnership, limited liability company or otherwise. This Agreement shall
inure to the benefit of and be enforceable by the Participant’s legal
representatives.
          6.2 This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
          6.3 The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, scheme of arrangement or otherwise
(an “Acquisition”)) to all or substantially all of the business and/or assets of
the Company expressly to assume and to agree to perform this Agreement in the
same manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place (or by substituting for such
Options new options, based upon the shares of such successor, having an
aggregate spread between the Fair Market Value of the underlying shares and the
Exercise Price thereof, and the same term, immediately after such substitution,
equal to the spread on, and the term of, such Options immediately before such
substitution but in any case subject to the same terms and conditions, including
those applicable to vesting and exercise, as may otherwise be applicable to the
Options granted by the Company), and the Participant hereby agrees to such
assumption (or substitution); provided, however, that the Company or such
successor may, at its option, at the time of or promptly after such Acquisition,
terminate all of its obligations hereunder with respect to the Options by paying
to the Participant or the Participant’s successors or assigns an amount equal to
the product of (i) the number of Options and (ii) the Fair Market Value per
share of the shares underlying such Options at the time of such Acquisition less
the amount of such Options’

-4-



--------------------------------------------------------------------------------



 



Exercise Price (but not in excess of such Fair Market Value per share), in
either case, in exchange for the Participant’s Options. As used in this
Agreement, the “Company” shall mean both the Company as defined above and any
such successor that assumes and agrees to perform this Agreement, by operation
of law or otherwise.
     7. Miscellaneous.
     7.1 This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without regard to the
principles of conflicts of law thereof. The captions of this Agreement are not
part of the provisions hereof and shall have no force or effect. This Agreement
may not be amended or modified except by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
     7.2 Plan Shares may bear legends to the extent the Committee or the Board
determines it to be necessary or appropriate.
     7.3 All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed if to
the Participant, at the address set forth on the signature page hereto, and if
to the Company: United America Indemnity, Ltd., c/o Walkers SPV Limited, Walker
House, 87 Mary Street, P.O. Box 908GT, George Town, Grand Cayman, Cayman
Islands, Attention: General Counsel, or to such other addresses as either party
furnishes to the other in writing in accordance with this Section 7.3. Notices
and communications shall be effective when actually received by the addressee.
     7.4 The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
     7.5 No later than the date as of which an amount first becomes includible
in the gross income of the Participant for federal, state, foreign or other
income tax purposes with respect to any Options, the Participant shall pay to
the Company, or if appropriate, any of its Affiliates, or make arrangements
satisfactory to the Committee regarding the payment of, any federal, state,
local, foreign or other taxes of any kind required by law to be withheld with
respect to such amount. If approved by the Committee, withholding obligations
may be settled with Class A Common Shares, including Class A Common Shares that
are part of the award that gives rise to the withholding requirement. The
obligations of the Company under the Plan shall be conditional on such payment
or arrangements, and the Company and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Participant. The Committee may establish such procedures as
it deems appropriate, including making irrevocable elections, for the settlement
of withholding obligations with Class A Common Shares.
     7.6 The Participant’s or the Company’s failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement.
     7.7 The Options are granted pursuant to the Plan which is incorporated
herein by reference and the Options shall, except as otherwise expressly
provided herein, be governed by

-5-



--------------------------------------------------------------------------------



 



the terms thereof. The Participant hereby acknowledges receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof. The
Participant and the Company each acknowledges that this Agreement (together with
the Plan and the other agreements referred to herein and therein) constitutes
the entire agreement and supersedes all other agreements and understandings,
both written and oral, among the parties or either of them, with respect to the
subject matter hereof; provided, however, that the Employment Agreement shall
control in the event of any conflict between the Employment Agreement and this
Agreement.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
UNITED AMERICA INDEMNITY, LTD.

                     
By:
          By:        
 
 
 
Title:          
 
Larry A. Frakes    
 
              [Address]    

-6-



--------------------------------------------------------------------------------



 



Exhibit C
RESTRICTED SHARE AGREEMENT
     THIS AGREEMENT, made as of the ___day of ___________, 200___(the “Grant
Date”), by and between United America Indemnity, Ltd., a Cayman Islands exempted
company with limited liability whose office is located c/o Walkers SPV Limited,
Walker House, 87 Mary Street, P.O. Box 908GT, George Town, Grand Cayman, Cayman
Islands (the “Company”), and Larry A. Frakes (the “Participant”), with an
address of                                 .
     1. Grant of Shares. Subject to the restrictions, terms and conditions of
the United America Indemnity, Ltd. Share Incentive Plan (the “Plan”), this
Agreement and the Amended and Restated Employment Agreement of [date], by and
between the Company and the Participant (the “Employment Agreement”), the
Company hereby awards to the Participant ___(_0) shares of the Company’s validly
issued Class A common shares, par value $.0001 per share (“Common Shares” or the
“Plan Shares”). To the extent required by law, the Participant shall pay the
Company the par value ($.0001) for each Share awarded to the Participant
simultaneously with the execution of this Agreement. Pursuant to Section 2
hereof, the Plan Shares are subject to certain restrictions, which restrictions
relate to the passage of time as an employee of the Company and/or its
Affiliates. While such restrictions are in effect (such period, the “Restricted
Period”), the Plan Shares subject to such restrictions shall be referred to
herein as “Restricted Shares.”
     2. Restrictions on Transfer. The Participant shall not sell, transfer,
pledge, hypothecate, assign or otherwise dispose of the Plan Shares, except as
set forth in the Plan, this Agreement or the Employment Agreement. Any attempted
sale, transfer, pledge, hypothecation, assignment or other disposition of the
Plan Shares in violation of the Plan or this Agreement shall be void and of no
effect and the Company shall have the right to disregard the same on its books
and records and to issue “stop transfer” instructions to its transfer agent.
     3. Restricted Shares.
          3.1 Retention of Certificates. Promptly after the date of this
Agreement, the Company shall issue share certificates representing the
Restricted Shares unless it elects to recognize such ownership through book
entry by the transfer agent. The share certificates shall be registered in the
Participant’s name and shall bear any legend required under the Plan. Such share
certificates shall be held in custody by the Company (or its designated agent)
until the restrictions thereon shall have lapsed. Upon the Company’s request,
the Participant shall deliver to the Company a duly signed share power, endorsed
in blank, relating to the Restricted Shares. In the event the Participant
receives a share dividend on the Restricted Shares or the Plan Shares of
Restricted Shares are split or the Participant receives any other shares,
securities, moneys or property representing a dividend on the Restricted Shares
(other than regular cash dividends on and after the date of this Agreement) or
representing a distribution or return of capital upon or in respect of the
Restricted Shares or any part thereof, or resulting from a split-up,
reclassification or other like changes of the Restricted Shares, or otherwise
received in exchange therefor, and any warrants, rights or options issued to the
Participant in respect of the Restricted Shares (collectively “RS Property”),
the Participant will also immediately deposit with and deliver to the

-1-



--------------------------------------------------------------------------------



 



Company any of such RS Property, including any certificates representing shares
duly endorsed in blank or accompanied by share powers duly executed in blank,
and such RS Property shall be subject to the same restrictions, including that
of this Section 3.1, as the Restricted Shares with regard to which they are
issued and shall herein be encompassed within the term “Restricted Shares.”
          3.2 Rights with Regard to Restricted Shares. The Participant will have
the right to vote the Restricted Shares, to receive and retain all regular cash
dividends payable to holders of Plan Shares of record on and after the transfer
of the Restricted Shares (although such dividends shall be treated, to the
extent required by applicable law, as additional compensation for tax purposes
if paid on Restricted Shares), and to exercise all other rights, powers and
privileges of a holder of Common Shares with respect to the Restricted Shares
set forth in the Plan, with the exceptions that: (i) the Participant will not be
entitled to delivery of the share certificate or certificates representing the
Restricted Shares until the Restricted Period shall have expired; (ii) the
Company (or its designated agent) will retain custody of the share certificate
or certificates representing the Restricted Shares and the other RS Property
during the Restricted Period; (iii) no RS Property shall bear interest or be
segregated in separate accounts during the Restricted Period; and (iv) the
Participant may not sell, assign, transfer, pledge, exchange, encumber or
dispose of the Restricted Shares during the Restricted Period, except as set
forth in the Plan, this Agreement or the Employment Agreement.
          3.3 Vesting. The Restricted Shares shall become vested and cease to be
Restricted Shares in installments as follows, provided that the Participant is
continuously employed by the Company or any of its Affiliates from the Grant
Date until the applicable Vesting Date (as specified below), unless provided
otherwise in the Employment Agreement:

          Percent of Total         Grant Vested   Shares Vested   Vesting Date
25%
  ___   First Anniversary of Grant Date
50%
  ___   Second Anniversary of Grant Date
75%
  ___   Third Anniversary of Grant Date
100%
  ___   Fourth Anniversary of Grant Date

Notwithstanding the foregoing, upon consummation of a Change of Control (as
defined in the Employment Agreement), if the Participant is then employed by the
Company in good standing and has not given notice of resignation, all unvested
Restricted Shares shall vest in accordance with the terms of the Employment
Agreement, if so provided by the Employment Agreement.
          3.4 Forfeiture. The Participant shall forfeit to the Company, without
compensation, other than repayment of the par value paid for such Plan Shares,
any and all unvested Restricted Shares (but no vested portion of the Plan
Shares) and RS Property upon the Participant’s Termination with the Company and
its Affiliates for any reason.

-2-



--------------------------------------------------------------------------------



 



          3.5 Section 83(b). If the Participant properly elects (as required by
Section 83(b) of the Code) within thirty (30) days after the issuance of the
Restricted Shares to include in gross income for federal income tax purposes in
the year of issuance the fair market value of such Plan Shares of Restricted
Shares, the Participant shall pay to the Company or make arrangements
satisfactory to the Company to pay to the Company upon such election, any
federal, state or local taxes required to be withheld with respect to the
Restricted Shares. If the Participant shall fail to make such payment, or
otherwise make arrangements satisfactory to the Company to pay to the Company,
upon election, any federal state or local taxes required to be withheld, the
Company shall, to the extent permitted by law, have the right to deduct from any
payment of any kind otherwise due to the Participant any federal, state or local
taxes of any kind required by law to be withheld with respect to the Restricted
Shares. The Participant acknowledges that it is his or her sole responsibility,
and not the Company’s, to file timely and properly the election under Section
83(b) of the Code and any corresponding provisions of state tax laws if he or
she elects to utilize such election.
          3.6 Delivery Delay. The delivery of any certificate representing the
Restricted Shares or other RS Property may be postponed by the Company for such
period as may be required for it to comply with any applicable federal or state
securities law, or any national securities exchange listing requirements and the
Company is not obligated to issue or deliver any securities if, in the opinion
of counsel for the Company, the issuance of such Plan Shares shall constitute a
violation by the Participant or the Company of any provisions of any law or of
any regulations of any governmental authority or any national securities
exchange.
          3.7 Withholding. Participant acknowledges that the Restricted Shares
is subject to applicable withholding as described in Section 10(e) of the Plan.
     4. Not an Employment Agreement. The issuance of the Plan Shares hereunder
does not constitute an agreement by the Company to continue to employ the
Participant during the entire, or any portion of the, term of this Agreement,
including but not limited to any period during which the Restricted Shares is
outstanding.
     5. Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the Company’s rights and obligations
with respect to the Restricted Shares and RS Property under the provisions of
this Agreement and taking any action and executing any instruments which such
attorney-in-fact may deem necessary or advisable to accomplish the purposes
thereof, which appointment as attorney-in-fact is irrevocable and coupled with
an interest. The Company, as attorney-in-fact for the Participant, may in the
name and stead of the Participant, make and execute all conveyances, assignments
and transfers of the Restricted Shares and RS Property provided for herein, and
the Participant hereby ratifies and confirms all that the Company, as said
attorney-in-fact, shall do by virtue hereof. Nevertheless, the Participant
shall, if so requested by the Company, execute and deliver to the Company all
such instruments as may, in the judgment of the Company, be advisable for the
purpose.

-3-



--------------------------------------------------------------------------------



 



     6. Miscellaneous.
          6.1 This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, legal representatives, successors
and assigns.
          6.2 Notwithstanding those powers granted the Company pursuant to
Section 5 hereof, no modification or waiver of any of the provisions of this
Agreement shall be effective unless agreed upon, reflected in writing and signed
by the parties to this Agreement.
          6.3 This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one contract.
          6.4 The failure of any party hereto at any time to require performance
by another party of any provision of this Agreement shall not affect the right
of such party to require performance of that provision, and any waiver by any
party of any breach of any provision of this Agreement shall not be construed as
a waiver of any continuing or succeeding breach of such provision, a waiver of
the provision itself, or a waiver of any right under this Agreement.
          6.5 The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall in no way restrict or modify any of
the terms or provisions hereof.
          6.6 All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to the General Counsel of the Company.
          6.7 This Agreement and the award hereunder are subject to all the
restrictions, terms and provisions of the Plan which are incorporated herein by
reference. In the event of an inconsistency between any provision of the Plan
and this Agreement, the terms of the Plan shall control. The capitalized terms
in this Agreement that are not otherwise defined shall have the same meaning as
set forth in the Plan. The Participant and the Company each acknowledges that
this Agreement (together with the Plan and the other agreements referred to
herein and therein) constitutes the entire agreement and supersedes all other
agreements and understandings, both written and oral, among the parties or
either of them, with respect to the subject matter hereof; provided, however,
that the Employment Agreement shall control in the event of any conflict between
the Employment Agreement and this Agreement.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
UNITED AMERICA INDEMNITY, LTD.

                     
By:
          By:        
 
 
 
Title:          
 
Larry A. Frakes    
 
                   

-4-